Appeal from a decision of Appeal the Unemployment Insurance Appeal Board, filed July 9, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because he voluntarily left his employment without good cause. The circumstances surrounding claimant’s separation from employment are in sharp dispute. The referee has specifically adopted the version presented by the employer and the board has adopted those findings and affirmed. Questions of fact are presented for resolution and the determination of such issues is one for the board, and, if supported by substantial evidence, must be affirmed (Matter of Weber [Catherwood], 32 AD2d 697). The determination that claimant voluntarily left his employment without good cause is supported by this record (Matter of Marcus [Levine], 50 AD2d 1004; Matter of Perry [Catherwood], 24 AD2d 921, Matter of Sellers [Catherwood], 13 AD2d 204). We find no merit in other issues raised on this appeal. Decision affirmed, without costs. Koreman, P. J., Sweeney, Kane, Mahoney and Main, JJ., concur.